Citation Nr: 0609793	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  98-08 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a hiatal hernia, to 
include as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from October 
1972 to October 1992.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

In July 2000 and in September 2003, the Board remanded this 
claim to the RO for further development.  The case has been 
returned to the Board and is ready for further review.  


FINDING OF FACT

A diagnosed hiatal hernia is not shown in service or until 
1994, and is not related to service.  


CONCLUSION OF LAW

A hiatal hernia was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  


In addition, service-connected disability compensation may be 
paid to a claimant who is "a Persian Gulf veteran" with a 
"qualifying chronic disability" that became manifest during 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  The veteran's claim was filed in 1996, 
and both the statute and the regulation concerning 
compensation for disabilities occurring in Persian Gulf War 
veterans have been amended since then.  The veteran is not 
entitled to benefits under any version of this statute or 
regulation in effect since the veteran filed his claim, for 
the reasons discussed below.

The available service medical records show no manifestations 
attributable to a hiatal hernia, and on VA examination in 
December 1992, no hernias were found.  A hiatal hernia is 
first shown in the record in September 1994, when the veteran 
underwent a VA barium study and a small hiatus hernia was 
found.  In this case, there is no medical evidence to suggest 
that the veteran's hiatal hernia is etiologically linked to 
his period of service.  Given that the evidentiary record 
does not provide a basis for relating the veteran's current 
hiatal hernia to service, the Board finds that service 
connection for this disorder is not warranted.

With regard to the application of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317, the governing statute has an explicit 
condition that the claim be for a "chronic disability" 
resulting from "an undiagnosed illness" or a "medically 
unexplained chronic multisymptom illness" or any diagnosed 
illness listed in VA regulations pursuant to 38 U.S.C.A. 
§ 1117(d). 38 U.S.C.A. § 1117(a)(2).  In this case, the 
evidence shows that the veteran has a diagnosed illness - 
hiatal hernia.  This is not an undiagnosed illness or a 
chronic multisymptom illness, as defined at 38 U.S.C.A. 
§ 1117(a)(2) or 38 C.F.R. § 3.117(a)(2).  The Secretary has 
not promulgated any regulations pursuant to 38 U.S.C.A. 
§ 1117(d) listing any diagnosed illness subject to this 
presumption.  The Board therefore finds that the 
preponderance of the evidence is against the claim. The 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not 
provide a basis upon which to grant the benefit sought, and 
the Board finds that the veteran's claim of entitlement to 
service connection for a hiatal hernia must be denied on any 
basis.


The Board has also considered the veteran's own assertions 
and testimony as well as the statements of the lay 
individuals who provided letters in his behalf.  Although the 
veteran and other lay persons are competent to testify as to 
his in-service experiences and symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.   See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

Duties to Notify and Assist

VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 2.102, 3.156(a), 5.159 and 
3.326(a) (2005).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Here the veteran was provided proper notice that complied 
with the requirements noted in May 2001.  Notice was provided 
subsequent to the RO determination in 1997, which was before 
the current section 5103(a) notice requirements were enacted 
in November 2000.  The deficiency in the timing of the VCAA 
notice is harmless error.  The requisite notifications were 
ultimately provided to the appellant before the final 
transfer and certification of the case to the Board, and he 
had ample time in which to respond to the notice letter.  
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005).  The 
appellant has had a "meaningful opportunity to participate 
effectively" in the processing of his claim.  Mayfield , Id.  
The Board finds that the present adjudication of this issue 
will not result in any prejudice to the appellant.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.   

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, the preponderance of the evidence 
is against the appellant's claim for service connection, and 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  


In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has been examined and 
records have been obtained.  The veteran's service medical 
records are incomplete.  VA therefore has a heightened 
obligation to explain its findings and conclusions, and to 
consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The RO has made several 
attempts to locate missing service records through NPRC 
without success.  No further alternate depositories for the 
records have been identified, and they appear irretrievably 
lost.  The veteran has not identified any obtainable records 
outstanding pertinent to the matters at hand.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.  


ORDER

Service connection for a hiatal hernia to include as due to 
undiagnosed illness is denied. 



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


